                      Case 2:20-cv-00913-JCM-DJA Document 24 Filed 09/14/20 Page 1 of 4



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    MIDAISY CALLE LADRON DE GUEVARA,                      Case No. 2:20-CV-913 JCM (DJA)
                 8                                          Plaintiff(s),                     ORDER
                 9             v.
               10     WALMART, INC., et al.,
               11                                        Defendant(s).
               12
               13              Presently before the court is plaintiff Midaisy Calle Ladron de Guevara’s motion to
               14     remand. (ECF No. 8). Defendants Walmart, Inc. and Stacy Mitchell responded, (ECF No. 10),
               15     to which plaintiff replied, (ECF No. 12).
               16              Also before the court is defendants’ motion to dismiss.        (ECF No. 5).      Plaintiff
               17     responded, (ECF No. 11), to which defendants replied, (ECF No. 15).
               18     I.       Background
               19              On February 2, 2018, plaintiff slipped and fell in a Walmart store. (ECF No. 1). She
               20     sustained several injuries and initiated suit against defendants in Nevada state court, alleging 1)
               21     negligence as to all defendants and 2) “respondeat superior, negligent entrustment, hiring,
               22     training, and supervision as to defendants Walmart, and/or Stacy Mitchell, and/or” a wide
               23     assortment of Doe defendants. (Id.). Defendants removed to this court on diversity jurisdiction.
               24     (id.).
               25              Defendants move to dismiss the complaint. (ECF No. 5). Plaintiff moves to remand this
               26     matter to state court for lack of amount in controversy and complete diversity. (ECF No. 8).
               27     ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00913-JCM-DJA Document 24 Filed 09/14/20 Page 2 of 4



                1     II.    Legal Standard
                2            “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power
                3     authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013) (quoting
                4     Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994)). Pursuant to 28
                5     U.S.C. § 1441(a), “any civil action brought in a State court of which the district courts of the
                6     United States have original jurisdiction, may be removed by the defendant or the defendants, to
                7     the district court of the United States for the district and division embracing the place where such
                8     action is pending.” 28 U.S.C. § 1441(a).
                9            Because the court’s jurisdiction is limited by the constitution and 28 U.S.C. §§ 1331,
              10      1332, “[t]he threshold requirement for removal under 28 U.S.C. § 1441 is a finding that the
              11      complaint contains a cause of action that is within the original jurisdiction of the district
              12      court.” Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th Cir. 2003) (quoting Toumajian
              13      v. Frailey, 135 F.3d 648, 653 (9th Cir. 1998)). Thus, “it is to be presumed that a cause lies
              14      outside the limited jurisdiction of the federal courts and the burden of establishing the contrary
              15      rests upon the party asserting jurisdiction.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1042
              16      (9th Cir. 2009).
              17             Upon notice of removability, a defendant has thirty days to remove a case to federal court
              18      once he knows or should have known that the case was removable. Durham v. Lockheed Martin
              19      Corp., 445 F.3d 1247, 1250 (9th Cir. 2006) (citing 28 U.S.C. § 1446(b)(2)). Defendants are not
              20      charged with notice of removability “until they’ve received a paper that gives them enough
              21      information to remove.” Id. at 1251.
              22             Specifically, “the ‘thirty day time period [for removal] . . . starts to run from defendant’s
              23      receipt of the initial pleading only when that pleading affirmatively reveals on its face’ the facts
              24      necessary for federal court jurisdiction.” Id. at 1250 (quoting Harris v. Bankers Life & Casualty
              25      Co., 425 F.3d 689, 690–91 (9th Cir. 2005) (alterations in original)). “Otherwise, the thirty-day
              26      clock doesn’t begin ticking until a defendant receives ‘a copy of an amended pleading, motion,
              27      order or other paper’ from which it can determine that the case is removable.” Id. (quoting 28
              28      U.S.C. § 1446(b)(3)).

James C. Mahan
U.S. District Judge                                                  -2-
                      Case 2:20-cv-00913-JCM-DJA Document 24 Filed 09/14/20 Page 3 of 4



                1             A plaintiff may challenge removal by timely filing a motion to remand. 28 U.S.C.
                2     § 1447(c).   On a motion to remand, the removing defendant must overcome the “strong
                3     presumption against removal jurisdiction” and establish that removal is proper. Hunter, 582 F.3d
                4     at 1042 (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.1992) (per curiam)). Due to this
                5     strong presumption against removal jurisdiction, the court resolves all ambiguity in favor of
                6     remand to state court. Id.
                7     III.    Discussion
                8             Plaintiff argues that this matter fails to satisfy both amount-in-controversy and complete
                9     diversity.   (ECF No. 8).      This court agrees in part: although the amount-in-controversy
              10      requirement is satisfied, this matter lacks complete diversity.
              11              Defendants have demonstrated an amount in controversy in excess of $75,000.00 by a
              12      preponderance of the evidence. (ECF No. 10). The parties agree that $56,339.06 in “medical
              13      specials” is applicable to determining amount in controversy. (ECF Nos. 8, 10). Plaintiff
              14      disputes the remaining twenty thousand dollars required by defendant as speculative and without
              15      evidence. (ECF No. 12). However, defendant notes that plaintiff has alleged many other
              16      damages that may plausibly exceed the required amount: “potentially seven different future
              17      surgical treatments listed, further physical therapy, further chiropractic care, . . . [and a]
              18      Complaint alleging special damages for over two years of treatment at this point.” (ECF No. 10).
              19      This court agrees that these possible claims for damages suffice to demonstrate amount-in-
              20      controversy by a preponderance of the evidence.
              21              However, this court finds that remand is appropriate due to the lack of complete diversity.
              22      Although defendant Stacy Mitchell is a Nevada resident, defendants argue that she is a sham
              23      defendant. (ECF No. 10). A non-diverse defendant is a “sham” if the plaintiff could not
              24      possibly recover against the party whose joinder is questioned. See Kruso v. Int’l Tel. & Tel.
              25      Corp., 872 F.2d 1416, 1426 (9th Cir. 1989). In examining this question, all disputed questions of
              26      fact are resolved in the plaintiff’s favor. Id. “If there is a possibility that a state court would find
              27      that the complaint states a cause of action against any of the resident defendants, the federal
              28

James C. Mahan
U.S. District Judge                                                    -3-
                      Case 2:20-cv-00913-JCM-DJA Document 24 Filed 09/14/20 Page 4 of 4



                1     court must find that the joinder was proper and remand the case to the state court.” Hunter v.
                2     Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009) (emphasis added).
                3            Here, this court finds such possibility, especially in light of Nevada’s less stringent
                4     “notice pleading” regime. Hay v. Hay, 100 Nev. 196, 198, 678 P.2d 672, 674 (1984) (“Nevada is
                5     a notice-pleading jurisdiction, our courts liberally construe pleadings to place into issue matters
                6     which are fairly noticed to the adverse party”). Construing all factual disputes in plaintiff’s
                7     favor, this court grants the instant motion to remand.
                8            In her complaint, plaintiff clearly explains why she has sued Mitchell: Mitchell was the
                9     “active manager of the site and a [sic] had duty to keep all guests, including Plaintiff, safe.”
              10      (ECF No. 12). Mitchell, as store manager, is clearly alleged to “owe a duty of ordinary care to
              11      all persons in the store” and is thus involved in plaintiff’s harms. (ECF No. 11). On the face of
              12      the complaint and construing all factual disputes in plaintiff’s favor, plaintiff has sufficiently
              13      detailed her claims of negligence and “respondeat superior, negligent entrustment, hiring,
              14      training, and supervision” against defendant Mitchell. (ECF No. 1). This court is unpersuaded
              15      by defendants’ arguments on the alleged failures of plaintiff’s claims. This court need only
              16      determine whether a state court could possibly find that plaintiff has sufficiently stated her claim.
              17      See Kruso, 872 F.2d at 1426. Mitchell is no sham defendant, and this matter is hereby remanded.
              18             In light of this matter’s remand, this court denies defendants’ motion to dismiss as moot.
              19      (ECF No. 5).
              20      IV.    Conclusion
              21             Accordingly,
              22             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to
              23      remand (ECF No. 8) be, and the same hereby is, GRANTED.
              24             IT IS FURTHER ORDERED that defendants’ motion to dismiss (ECF No. 5) be, and the
              25      same hereby is, DENIED as moot.
              26             DATED September 14, 2020.
              27                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              28

James C. Mahan
U.S. District Judge                                                   -4-
